Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 21-BG-269

                     IN RE PAMELA A. MCLEAN, RESPONDENT.

        A Member of the Bar of the District of Columbia Court of Appeals
                        (Bar Registration No. 497891)

           On Report and Recommendation of the Board on Professional
                   Responsibility Ad Hoc Hearing Committee
                  Approving Petition for Negotiated Discipline
                                  (DDN 84-19)

                          (Decided: September 30, 2021)

Before GLICKMAN and DEAHL, Associate Judges, and NEBEKER, Senior Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1(d) regarding the appropriate citation of this opinion.


      In this disciplinary matter, an Ad Hoc Hearing Committee (the Committee)

recommends approval of a petition for negotiated attorney discipline. See D.C. Bar

R. XI, § 12.1(c). Respondent admits to violating D.C. Rules of Professional Conduct

1.6(a)(1) and 1.7(b)(4). The proposed discipline is a sixty-day suspension with thirty

days stayed in favor of one-year of probation with conditions.
                                          2


      Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, § 12.1(d), we agree

this case is appropriate for negotiated discipline and the proposed disposition is not

unduly lenient or inconsistent with dispositions imposed for comparable

professional misconduct. Accordingly, it is



      ORDERED that Respondent Pamela A. McLean is hereby suspended from

the practice of law in the District of Columbia for sixty days with thirty days stayed

in favor of one-year of probation with conditions that require Respondent to not

engage in any misconduct and complete twelve hours of CLE courses pre-approved

by Disciplinary Counsel. In the event Respondent’s probation is revoked, she will

serve the remaining thirty days of her suspension.          Additionally, we direct

Respondent’s attention to D.C. Bar R. XI, § 14(g), which requires the filing of an

affidavit with this court for purposes of reinstatement in accordance with D.C. Bar

R. XI, § 16 and Board Rule 9.




                                                                  So ordered.